Exhibit 10.(z)

 

AMENDMENT NO. 2 TO

WASHINGTON REAL ESTATE INVESTMENT TRUST

SHARE GRANT PLAN

 

This Amendment No. 2 hereby amends the Washington Real Estate Investment Trust
Share Grant Plan (the “Plan”) effective as of December 13, 2006. This Amendment
No. 2 supersedes Amendment No. 1 to the Plan in its entirety.

 

1.    The definition of “Change in Control” set forth in Section Two of the Plan
is hereby amended and restated to read as follows:

 

“Change in Control”—an occasion upon which (i) any “person” (as such term is
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Trust or a corporation
controlled by the Trust, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Trust representing 40% or more of the combined voting power or combined total
fair market value of the Trust’s then outstanding securities; or (ii) during any
period of twelve (12) consecutive months (not including any period prior to the
adoption of this Plan), individuals who at the beginning of such period
constitute the Board and any new trustee (other than a trustee designated by a
person who has entered into an agreement with the Trust to effect a transaction
described in clauses (i) or (iii) of this Paragraph) whose election by the Board
or nomination for election by the Trust’s shareholders was approved by a vote of
at least a majority of the trustees then still in office who either were
trustees at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) any of (a) the Trust consummates a merger,
consolidation, reorganization, recapitalization or statutory share exchange (a
“Business Combination”), other than a Business Combination which would result in
the voting securities of the Trust outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power and at least 50% of the combined total fair market value of the
securities of the Trust or such surviving entity outstanding immediately after
such Business Combination, (b) the Trust’s shareholders approve a plan of
complete liquidation of the Trust, or (c) the Trust completes the sale or other
disposition of all or substantially all of its assets in one or a series of
transactions.

 

2.    The definition of “Restricted Shares” set forth in Section Two of the Plan
as amended by Amendment No. 1 is hereby amended and restated to read as follows:

 

“Restricted Shares”—an Award (as defined below) of Shares that has been granted
to an employee or trustee, which is subject to forfeiture under certain
conditions, or of Restricted Share Units that has been granted to an employee or
trustee, which results in an issuance of Shares upon the satisfaction of certain
vesting criteria.

 

3.    The definition of “Award” set forth in Section Two of the Plan is hereby
amended and restated to read as follows:

 

“Award”—Restricted Shares granted hereunder.

 

Page 1 of 4



--------------------------------------------------------------------------------

4.    Section Five of the Plan is hereby amended and restated to read as
follows:

 

GRANT OF AWARDS AND

LIMITATION OF NUMBER OF SHARES SUBJECT TO AWARD

 

The Committee shall, in accordance with its discretion, make Awards to each
Eligible Individual in accordance with this Plan. In administering each Award,
the Committee shall be bound by the following:

 

A.    Awards to Eligible Individuals Who are Employees of the Trust. Awards of
Restricted Shares shall be made in the month of December of each calendar year
to Eligible Individuals who are employees of the Trust. The Committee also shall
have the authority to make Awards of Restricted Shares to such Eligible
Individuals on such other date or dates that it deems appropriate. The total
number of Restricted Shares which may be granted to any single Covered Employee
under this Plan during any calendar year shall be limited to 100,000.

 

B.    Awards to Eligible Individuals Who are Trustees. Awards of Restricted
Shares shall be made on or about December 16 of each calendar year to each
Eligible Individual who is a trustee. The Committee also shall have the
authority to make Awards of Restricted Shares to such Eligible Individuals on
such other dates or dates that it deems appropriate.

 

C.    Aggregate Limitation. The aggregate number of Shares which can be made the
subject of Awards under this Plan, together with the aggregate number of Shares
issued either directly or in connection with the exercise of a stock option
under any other plan maintained by the Trust, may not exceed three percent
(3%) of the number of then-outstanding Shares in any one calendar year and may
not exceed, in the aggregate, during any five (5) year period, ten percent
(10%) of the number of then-outstanding Shares

 

D.    To the extent that an Award lapses or the rights of the Participant to
whom it was granted terminate, expire or are cancelled for any other reason, in
whole or in part, Restricted Shares (or remaining Restricted Shares) subject to
such Award shall again be available for the grant of an Award under the Plan;
and Restricted Shares delivered by the Trust under the Plan may be authorized
and unissued Shares, Shares held in the treasury of the Trust or Shares
purchased on the open market (including private purchases) in accordance with
applicable securities laws.

 

5.    Section Seven of the Plan is hereby amended and restated to read as
follows:

 

RESTRICTED SHARE AWARDS

 

A.    Form of Awards. An Award made pursuant to this Plan may be granted in the
form of Shares or of Restricted Share Units, and each Award shall specify
whether it is for Shares or Restricted Share Units. Shares shall be restricted
and held by the Trust in a Custodial Account in the name of the Participant
until the expiration of the applicable restrictions. Except as otherwise
specified with respect to a particular Award or series of Awards of Shares,
within thirty (30) days of the expiration of the restrictions, a certificate or
certificates representing all Shares relating to an Award which have not been
previously forfeited shall be transferred from such Custodial Account to the
Participant without the payment of consideration by such Participant. Except as
otherwise specified with respect to a particular Award or series of Awards of
Restricted Share Units, within thirty (30) days of the satisfaction of the
vesting criterion applicable to a particular Award of Restricted Share Units, a
certificate or certificates representing all Shares relating to such Award shall
be issued or transferred to the Participant without the payment of consideration
by such Participant.

 

Page 2 of 4



--------------------------------------------------------------------------------

B.    Performance Measures—Employees. At the time an Award is made, the amount
of such Award of Restricted Shares may be specified by the Committee based upon
such Performance Measures as the Committee may approve. For these purposes,
“Performance Measures” may mean (1) total shareholder return (share price
appreciation plus dividends), (2) net income, (3) earnings per share, (4) funds
from operations, (5) funds from operation per share, (6) return on equity,
(7) return on assets, (8) return on invested capital, (9) increase in the market
price of Shares or other securities, (10) revenues, (11) operating income,
(12) operating margin (operating income divided by revenues), (13) earnings
before interest, taxes, depreciation and amortization (EBITDA), (14) the
performance of the Trust in any one or more of the items mentioned in clauses
(1) through (13) in comparison to the average performance of the companies used
in a self-constructed peer group for measuring performance under an Award,
(15) the performance of the Trust in any one or more of the items mentioned in
clauses (1) through (13) in comparison to a budget or target for measuring
performance under an Award or (16) any other performance objective approved by
the Committee.

 

C.    Vesting Period and Transfer Restriction—Employees. At the time a Award is
made, the Committee may specify a vesting period applicable to such Award, which
may be five (5) years, during which twenty percent (20%) of the Shares related
to such Award shall become nonforfeitable on each anniversary of the date of
such grant, or such other vesting periods as the Committee deems appropriate. In
addition, Shares may be restricted from transfer (a “transfer restriction”) for
such period or periods as shall be specified by the Committee.

 

D.    The Committee may also impose such other restrictions and conditions on
the Award of Restricted Shares as it deems appropriate.

 

E.    Awards to Trustees. An Award of Restricted Shares with a value of $30,000
shall be made to each Eligible Individual who is a trustee each calendar year.

 

F.    Vesting Period and Transfer Restriction—Trustees. At the time an Award is
made, the Committee shall establish a vesting period applicable to such Award,
which shall be the period for which such trustee continues to serve as a trustee
of the Trust or such other period as the Committee deems appropriate. In
addition, Shares may be subject to a transfer restriction for such period or
periods as shall be specified by the Committee.

 

G.    Forfeiture of Award. In the event that a Participant that is an employee
ceases employment during a vesting period, Restricted Shares which had not
previously vested under the terms of the Award as of the date of termination of
employment shall be forfeited, except to the extent set forth below in Section
Ten regarding death, disability, and retirement, lay-off and Change in Control
of the Trust or as otherwise specified in an Award or series of Awards. Further,
the Award or Series of Awards may specify that the vested portion of the Award
shall continue to be subject to the terms of any applicable transfer or other
restriction.

 

6.    Section Ten of the Plan is hereby amended and restated to read as follows:

 

RETIREMENT, DISABILITY, DEATH, LAY-OFF AND CHANGE IN CONTROL

 

A.    Retirement, Disability and Death. Upon retirement on or after attaining
age 65, or on or after age 55 with 20 years of continuous service, disability,
or death of a Participant who is an employee, all unvested Restricted Shares
subject to Awards to such Participant shall immediately vest, except as
otherwise specified in such Award or series of Awards. Each Participant who is
an employee may designate a beneficiary for the Shares awarded to him/her under
this Plan. If the Participant fails to designate a beneficiary, the Participant
shall be deemed to have designated his/her estate as his/her beneficiary.

 

Page 3 of 4



--------------------------------------------------------------------------------

B.    Lay-Off. In the event the employment of a Participant who is an employee
is terminated due to a lay-off in connection with a reduction in force, all
unvested Restricted Shares subject to Awards to such Participant shall continue
to vest in accordance with the schedule set forth in such Awards notwithstanding
the termination of employment, except as otherwise specified in such Award or
series of Awards.

 

C.    Change in Control. In the event of a Change in Control, all unvested
Restricted Shares subject to Awards shall immediately vest, except as otherwise
specified in such Awards or series of Awards.

 

D.    The Committee shall have the authority to define the terms Retirement,
Disability, Lay-Off, and Change in Control, with respect to specific Awards or
with respect to specific series of Awards.

 

Page 4 of 4